The judgment of a judge of the superior court overruling a certiorari was l'eversed by the Supreme Court on the ground that no authority was shown for entering art appeal in the magistrate’s court. When the remittitur was filed in the office of the clerk of the superior court, the judge passed an order making the judgment of the Supreme Court the judgment of the superior coux-tr, directing the justice of the peace before whom the case was tried to dismiss the case, and : providing that “ this order does not deprive the court of its authority in the matter as set out in section 4457 of the code.” Held, that such order, properly construed, did not confer upon the appellant any rights, but simply preserved whatever rights the appellant might yet have undei-. the provisions of the section in question. If any rights still existed under the section, they were preserved by the order; if none existed, the qualification of the judgment directing a dismissal of the case was harmless. So construed, no reason ap- ‘ pears for reversing the judgment. If when the case is remanded to the justice’s court the justice accords to the appellant or its agent any rights under such section, it will then be time to bring in question the propriety or correctness of his decision.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.